Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said wire" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 are dependent on claim 1.
For purposes of examination, “wire” will be read to refer to the “flexible cable”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healy (US 20180179854) in view of Van Der Ende (“VDE”; US 20160215579).
Healy discloses an apparatus for installing a VR plug in and/or extracting a VR plug from a wellhead.  The apparatus comprises a lubricator (attached to lubricator tool) comprising an axially movable tool rod (150), said lubricator being operative to hold pressure equal to that of said wellhead during the installation and/or extraction of said VR plug (paragraphs 0015-16); a tool (162) running through, said tool having a first end operatively connected to said tool rod and a second end having an 
Healy fails to disclose an elongate tubular housing having a first end and a second end, said first end of said housing being connected to said lubricator; an elbow joint having a first end and a second end; said first end of said elbow joint being connected to said second end of said housing, said second end of said elbow joint being releasably connectable to a valve on said wellhead; a flexible cable; when said second end of said elbow joint is connected to said valve on said wellhead.
VDE discloses a system for performing an operation with a wellbore tool.
VDE discloses running a tool (4) through a wellbore attached to a flexible cable (6) that is ran through a lubricator (24).  The slickline is ran through a housing that includes an elbow (see Fig. 1, wellbore 10 acting as housing) and is connected to the lubricator.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Healy to have the flexible cable and housing with an elbow of VDE as described in the claim as a combination of known prior art elements in which the angle of the housing would allow access to downhole valves and the slickline would allow the actuation tool to bend through the angle.  One of ordinary skill in the art would have an expectation of success due to the known use of flexible slicklines to reach places that a straight housing cannot reach.
CLAIM 2:  Healy teaches rotation of said tool rod in a first direction threads the VR plug into the wellhead and rotation of said tool rod in a second direction unthreads said VR plug from the wellhead (paragraph 0031).
VDE teaches the rotation of the cable to transfer the rotation to the downhole tool (paragraphs 0148, 0149, 0268).
CLAIM 3:  Healy-VDE fails to disclose wherein said axially movable tool rod is connected to a piston, said piston being hydraulically or pneumatically driven to move said tool rod.
Applicant admits that such pistons are known in the art (Specification page 5, line 11 – page 6, line 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of the Healy-VDE combination to include the well-known lubricator as described in the claim as a combination of known prior art elements.  Applicant admits that hydraulically driven lubricator would function in a predicable manner.
CLAIM 4:  Healy discloses a plurality of centralizers disposed on said tool (second flange 96 acting as centralizer).
CLAIM 5:  Said housing and said elbow joint are monolithically formed (see VDE, Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows similar known lubricators for plug installation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679